DETAILED ACTION
This action is in response to the Amendment dated 02 December 2021. Claims 16 and 29-30 are amended. Claim 31 has been added. No claim has been cancelled. Claims 16-31 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Based on applicant's amendment, the rejection of claims 16-30 under 35 U.S.C. 112(b) is withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 16-21 and 25-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KHOSHKAVA et al. (US20170168630A1).

As to claim 16, KHOSHKAVA teaches an apparatus, comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (See Fig. 2, par. 0035, wherein the components (e.g., the processor 202, network interface device 210, haptic output device 218, sensors 230, position sensor 232, touch sensitive surface 216, etc.) of the computing device 201 may be integrated into a single housing; as taught by KHOSHKAVA), cause the apparatus at least to perform:  receiving data indicative of a detected user gesture at a location which is remote from a data processing terminal (See Figs. 1A-1B and 5, par. 0024, wherein the computing device 100 is configured to output a first haptic effect (e.g., via haptic output device 106) in response to detecting a gesture over the virtual object at a first distance from the computing device 100 (e.g., within distance range 112 from the computing device 100); as taught by KHOSHKAVA); identifying a first application based on the distance of the detected user gesture being within a first distance range from the data processing terminal (See Fig. 6, par. 0098, wherein the processor 202 can map a first position in real space that is at a far distance from the computing device 101 to a first user interface level associated with a perspective view of a drawing output in the drawing application; as taught by KHOSHKAVA), wherein a plurality of applications are associated with different distance ranges from the data processing terminal (See Fig. 6, par. 0101, wherein the processor 202 determines a function based at least in part on the user interface level and/or the user interaction, and the function could be outputting audio data, video data, and/or information (e.g., a nearby gas station, restaurant, movie theater, police station, or hospital, or a traffic condition or a speed limit); placing a telephone call; sending a text message, SMS message, or e-mail; opening a web browser or accessing a website; opening an application; closing an application; performing background processing; performing foreground processing; saving a file; opening a file; performing a game function; receiving data; sending data; changing an application setting; ordering a product via a network; printing a document; adding an entry to a list; removing an entry from the list; recording a sound; playing media content; opening an e-book; performing a calculation; performing a price comparison; checking a bank balance; and/or any other number and/or configuration of computer functions; as taught by KHOSHKAVA).

As to claim 17, KHOSHKAVA teaches the limitations of claim 16. KHOSHKAVA further teaches   the at least one memory and the computer program code being further configured to, with the at least one processor, cause the apparatus at least to perform: detecting another remote user gesture at a distance within a second range from the data processing terminal (See Fig. 6, par. 0098, wherein the processor 202 can map a first position in real space that is at a far distance from the computing device 101 to a first user interface level associated with a perspective view of a drawing output in the drawing application. The processor 202 can map a second position that is at a medium distance from the computing device 101 to a second user interface level; as taught by KHOSHKAVA); identifying a second application, different from the first application, based on the distance being within the second range (See par. 0018, wherein the mobile device may activate a second user interface level in response to detecting the user's finger is at a medium distance from the mobile device); and causing performance of one of a plurality of functions of the second application based on the user gesture (See par. 0018, wherein the second user interface level may output an image of tissue and/or ligaments associated with the body part; as taught by KHOSHKAVA).


As to claim 18, KHOSHKAVA teaches the limitations of claim 16. KHOSHKAVA further teaches wherein the different distance ranges are substantially non- overlapping (See Fig. 2, pars. 0106-0107, wherein a user may perceive a first haptic effect, e.g., comprising a projected solid, liquid, gas, plasma, sound pressure wave, and/or laser beam, as stronger within a first distance range between 1 mm and 10 cm, and an electrostatic-based capacitive coupling, as stronger within a second distance range between 0 mm and 1 mm from the computing device 201; as taught by KHOSHKAVA).

As to claim 19, KHOSHKAVA teaches the limitations of claim 16. KHOSHKAVA further teaches wherein causing performance of the one of said plurality of functions comprises identifying a type of the detected user gesture and determining which of a plurality of predetermined functions associated with the identified application correspond to said identified gesture type, which determined function is then caused to be performed (See Fig. 2, par. 0072, wherein the processor 202 may access a lookup table stored in haptic effect determination module 226 to map a specific gesture to a particular haptic effect; as taught by KHOSHKAVA).

As to claim 20, KHOSHKAVA teaches the limitations of claim 16. KHOSHKAVA further teaches wherein in the event that a predetermined gesture moves from the first distance range, into a different distance range, a data transfer function is performed between the associated applications (See par. 0018, wherein the mobile device may activate a first user interface level in response to detecting the user's finger is at a far distance from the mobile device. The first user interface level may output an image of an exterior of the body part (e.g., skin, hair, etc.). The mobile device may activate a second user interface level in response to detecting the user's finger is at a medium distance from the mobile device. The second user interface level may output an image of tissue and/or ligaments associated with the body part with key features labeled. The mobile device may activate a third user interface level in response to the user contacting the mobile device. The third user interface level may output an image of bones associated with the body part; as taught by KHOSHKAVA).

As to claim 21, KHOSHKAVA teaches the limitations of claim 16. KHOSHKAVA further teaches wherein in the event that a predetermined gesture corresponds to a sharing function, a data transfer function is performed between the associated application and an application associated with another data processing terminal in proximity (See Figs. 1A-1B and 3, pars. 0079, wherein the position sensor 316 may detect the user approaching the graspable computing device 304 and transmit associated sensor signals to the wearable computing device 302 and/or the remote haptic output device 318. The wearable computing device 302 and/or the remote haptic output device 318 may responsively output haptic effects, e.g., with decreasing magnitudes as the user gets closer to the graspable computing device 304. In response to the user finally contacting the graspable computing device 304, the graspable computing device 304 may to output a haptic effect, such as a vibration; as taught by KHOSHKAVA).

As to claim 25, KHOSHKAVA teaches the limitations of claim 16. KHOSHKAVA further teaches wherein the apparatus is a data processing terminal (See Fig. 5, par. 0091, wherein the system comprises a computing device 502 (e.g., a smart phone or tablet); as taught by KHOSHKAVA).

As to claim 26, KHOSHKAVA teaches the limitations of claim 25. KHOSHKAVA further teaches wherein the apparatus is a wearable data processing terminal (See Fig.3, par. 0076, wherein the system 300 comprises a wearable computing device 302, a graspable computing device 304, a position sensor 316, and/or a remote haptic output device 318 connected to a network 314; as taught by KHOSHKAVA).
As to claim 27, KHOSHKAVA teaches the limitations of claim 26. KHOSHKAVA further teaches wherein the apparatus comprises one of an earphone, headphones and watch (See Fig. 2, pars. 0034, 106-0107, wherein the computing device 201 is associated with a wearable device (e.g., a ring, a shoe, an armband, a sleeve, a jacket, glasses, a glove, a watch, a wristband, a bracelet, an article of clothing, a hat, a headband, and/or jewelry) and configured to be worn by a user and/or coupled to a user's body; as taught by KHOSHKAVA).

As to claim 28, KHOSHKAVA teaches the limitations of claim 26. KHOSHKAVA further teaches wherein causing performance of the function comprises issuing a corresponding instruction to a further data terminal to which the wearable data processing terminal is proximate (See Fig. 3, pars. 0076-0084, for example par. 0078, wherein the wearable computing device 302, graspable computing device 304, the position sensor 316, and the remote haptic output device 318 work together to provide substantially continuous haptic feedback to the user, e.g., as the user approaches, contacts, and/or lifts a finger off of a user interface component of the graspable computing device 304, such as a trigger 306, joystick 308, button 310, and/or directional pad 312; as taught by KHOSHKAVA).

As to claim 29, KHOSHKAVA teaches a method comprising: receiving data indicative of a detected user gesture at a location which is remote from a data processing terminal (See Figs. 1A-1B and 5, par. 0024, wherein the computing device 100 is configured to output a first haptic effect (e.g., via haptic output device 106) in response to detecting a gesture over the virtual object at a first distance from the computing device 100 (e.g., within distance range 112 from the computing device 100); as taught by KHOSHKAVA); identifying a first application based on the distance of the detected user gesture being within a first distance range from the data processing terminal (See Fig. 6, par. 0098, wherein the processor 202 can map a first position in real space that is at a far distance from the computing device 101 to a first user interface level associated with a perspective view of a drawing output in the drawing application; as taught by KHOSHKAVA), wherein a plurality of applications are associated with different distance ranges from the data processing terminal (See Fig. 6, par. 0102, wherein the processor 202 determines a function based at least in part on the user interface level and/or the user interaction, and the function could be outputting audio data, video data, and/or information (e.g., a nearby gas station, restaurant, movie theater, police station, or hospital, or a traffic condition or a speed limit); placing a telephone call; sending a text message, SMS message, or e-mail; opening a web browser or accessing a website; opening an application; closing an application; performing background processing; performing foreground processing; saving a file; opening a file; performing a game function; receiving data; sending data; changing an application setting; ordering a product via a network; printing a document; adding an entry to a list; removing an entry from the list; recording a sound; playing media content; opening an e-book; performing a calculation; performing a price comparison; checking a bank balance; and/or any other number and/or configuration of computer functions; as taught by KHOSHKAVA) [also see new reference BERKES used for rejection of new claim 31; for example figs. 2A-3B, par. 0020, wherein the computing environment may include hardware components and/or software components such that the computing environment may be used to execute applications. An application may be any program that operates or is executed by the computing environment including both gaming and non-gaming applications, such as a word processor, spreadsheet, media player, database application, computer game, video game, chat, forum, community, instant messaging, or the like; as taught by BERKES]; and causing performance of one of a plurality of functions of the first application based on the user gesture (See Fig. 2, par. 0111, wherein the processor 202 determines that the user interaction is configured to erase an image in the drawing application and, based on this user interaction, determines an associated haptic effect configured to, e.g., simulate the feeling of erasing a black-board with an eraser; as taught by KHOSHKAVA).  

As to claim 30, KHOSHKAVA teaches a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the following: receive data indicative of a detected user gesture at a location which is remote from a data processing terminal (See Figs. 1A-1B and 5, par. 0024, wherein the computing device 100 is configured to output a first haptic effect (e.g., via haptic output device 106) in response to detecting a gesture over the virtual object at a first distance from the computing device 100 (e.g., within distance range 112 from the computing device 100); as taught by KHOSHKAVA); identify a first application based on the distance of the detected user gesture being within a first distance range from the data processing terminal (See Fig. 6, par. 0098, wherein the processor 202 can map a first position in real space that is at a far distance from the computing device 101 to a first user interface level associated with a perspective view of a drawing output in the drawing application; as taught by KHOSHKAVA), wherein a plurality of applications are associated with different distance ranges from the data processing terminal (See Fig. 6, par. 0102, wherein the processor 202 determines a function based at least in part on the user interface level and/or the user interaction, and the function could be outputting audio data, video data, and/or information (e.g., a nearby gas station, restaurant, movie theater, police station, or hospital, or a traffic condition or a speed limit); placing a telephone call; sending a text message, SMS message, or e-mail; opening a web browser or accessing a website; opening an application; closing an application; performing background processing; performing foreground processing; saving a file; opening a file; performing a game function; receiving data; sending data; changing an application setting; ordering a product via a network; printing a document; adding an entry to a list; removing an entry from the list; recording a sound; playing media content; opening an e-book; performing a calculation; performing a price comparison; checking a bank balance; and/or any other number and/or configuration of computer functions; as taught by KHOSHKAVA) [also see new reference BERKES used for rejection of new claim 31; for example figs. 2A-3B, par. 0020, wherein the computing environment may include hardware components and/or software components such that the computing environment may be used to execute applications. An application may be any program that operates or is executed by the computing environment including both gaming and non-gaming applications, such as a word processor, spreadsheet, media player, database application, computer game, video game, chat, forum, community, instant messaging, or the like; as taught by BERKES]; and cause performance of one of a plurality of functions of the first application based on the user gesture (See Fig. 2, par. 0111, wherein the processor 202 determines that the user interaction is configured to erase an image in the drawing application and, based on this user interaction, determines an associated haptic effect configured to, e.g., simulate the feeling of erasing a black-board with an eraser; as taught by KHOSHKAVA).   

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over KHOSHKAVA et al. (US20170168630A1) in view of CUDAK et al. (US20190025927A1).

As to claim 22, KHOSHKAVA teaches the limitations of claim 16. KHOSHKAVA does not teach wherein the association between different ones of the plurality of applications and the different distance ranges is updated dynamically.
In similar field of endeavor, CUDAK teaches wherein the association between different ones of the plurality of applications and the different distance ranges is updated dynamically (See Figs. 3A-3B, pars. 0034-0039, for example par. 0034, wherein FIGS. 3A-3B are examples of a dynamic gesture control table, and a computing device that receives a user gesture satisfying the user gesture definition for Gesture 2 and obtains external data satisfying the External Data Criterion 2 would execute the Control Action G. Note that the same user gesture (satisfying the user gesture definition for Gesture 2) might trigger execution of Control Action H if the obtained external data satisfies External Data Criterion 3 instead of External Data Criterion 2; or par. 0036 wherein the control action of “open web browser app” 64 is executed in response to receiving a user gesture satisfying a “tap, tap” gesture definition without external data satisfying any of the external data criterion identified in the second or subsequent column headers. Alternatively, the control action of “display restaurant menu in browser” 64 is executed in response to receiving a user gesture satisfying the same “tap, tap” gesture definition if external data is obtained satisfying the external data criterion of “detect location in or near a restaurant.”; as taught by CUDAK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KHOSHKAVA apparatus to include the teachings of CUDAK wherein the association between different ones of the plurality of applications and the different distance ranges is updated dynamically. Such a person would have been motivated to make this combination as the implementation of user gestures may offer convenience to a user, requiring less of the user's time and attention to initiate a control action (CUDAK, par. 0002).

As to claim 23, KHOSHKAVA and CUDAK teach the limitations of claim 22. CUDAK further teaches wherein the association is dynamically updated by assigning to a predetermined one of the different distance ranges the most frequently and/or recently used application (See par. 0021, a computing device may associate a particular gesture with initiating a call directed to a contact who has most frequently emailed or messaged the computing device during a trailing time period, such as the last hour; as taught by CUDAK). The motivation to combine is the same as that used for claim 22.

As to claim 24, KHOSHKAVA and CUDAK teach the limitations of claim 23. KHOSHKAVA further teaches wherein the predetermined one of the different distance ranges is that which is closest to the data processing terminal (See Fig. 2, pars. 0107, wherein in some embodiments, a user may perceive a second haptic effect, e.g., comprising an electrostatic-based capacitive coupling, as stronger within a second distance range (e.g., between 0 mm and 1 mm) from the computing device 201 than another type of haptic effect; as taught by CUDAK).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over KHOSHKAVA et al. (US20170168630A1) in view of BERKES et al. (US20110119640A1).

As to claim 31, KHOSHKAVA teaches the limitations of claim 16. KHOSHKAVA does not teach wherein the first application is identified via an interaction layer querying a mapping to identify the application assigned to the detected user gesture in the first distance range, and wherein the mapping comprises a plurality of the different distance ranges.
In similar field of endeavor, BERKES teaches wherein the first application is identified via an interaction layer querying a mapping to identify the application assigned to the detected user gesture in the first distance range (See figs. 2A-3B, pars. 0065, wherein a user may be interacting with a cellular device 211 to play a game. The user may need to be in close range to the computing environment to view the game on the screen, such as the small screen integrated into cellular device 211. Thus, it may be more natural for a user to use small hand/finger positions or motions when in close range, and the gestures in that zone may be defined accordingly; as taught by BERKES), and wherein the mapping comprises a plurality of the different distance ranges (See figs. 2A-3B, pars. 0032, wherein the physical space may be divided into virtual zones defined at varying distances from the capture device 208. It is contemplated that the physical space may comprise a single zone or be divided into any number of zones; as taught by BERKES).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the KHOSHKAVA apparatus to include the teachings of BERKES wherein the first application is identified via an interaction layer querying a mapping to identify the application assigned to the detected user gesture in the first distance range, and wherein the mapping comprises a plurality of the different distance ranges. Such a person would have been motivated to make this combination as in a gesture-based system, gestures may control aspects of a computing environment or application, where the gestures may be derived from a user's position or movement in a physical space. To create a satisfactory user experience, it may be desirable that the gestures correspond to natural user positions or motions with respect to the distance that the user interacts with the device (BERKES, par. 0002).

Response to Arguments
Applicant argues that [“Accordingly, Applicant submits that Khoshkava and Cudak, alone or in combination, fail to teach or suggest "identifying a first application based on a distance of the detected user gesture being within a first distance range from the data processing terminal, wherein a plurality of applications are associated with different distance ranges from the data processing terminal", as recited in one form or another by the amended independent claims. Applicant submits that the rejections are overcome and requests withdrawal of the rejections and allowance of the claims” (Page 7)]. Examiner respectfully disagrees.
Furthermore, Applicant argues that [“Khoshkava discloses a system that detects user gestures at different distance ranges in front of the screen of a device while the user has a particular application running. The different user gestures at various distance ranges cause a function to occur in the current 
Examiner respectfully disagrees. Khoshkava discloses “The method 600 continues at step 608 when the processor 202 determines a function based at least in part on the user interface level and/or the user interaction. In some embodiments, the function comprises outputting audio data, video data, and/or information (e.g., a nearby gas station, restaurant, movie theater, police station, or hospital, or a traffic condition or a speed limit); placing a telephone call; sending a text message, SMS message, or e-mail; opening a web browser or accessing a website; opening an application; closing an application; performing background processing; performing foreground processing; saving a file; opening a file; performing a game function; receiving data; sending data; changing an application setting; ordering a product via a network; printing a document; adding an entry to a list; removing an entry from the list; recording a sound; playing media content; opening an e-book; performing a calculation; performing a price comparison; checking a bank balance; and/or any other number and/or configuration of computer functions” (Khoshkava: par. 0101) (emphasis added). Thus, Khoshkava recites many “computer functions” that are analogous to applications such as phone, messaging, email, printer, voice recorder, amazon, kindle, calculator, banking or any other computer function (application). 
Moreover, the new reference Berkes discloses “According to an example embodiment, the computing environment 212 may include hardware components and/or software components such that the computing environment 212 may be used to execute applications. An application may be any program that operates or is executed by the computing environment including both gaming and non-gaming applications, such as a word processor, spreadsheet, media player, database application, computer game, video game, chat, forum, community, instant messaging, or the like” (Berkes: par. 0020) (emphasis added).
Thus, Khoshkava (and Berkes) adequately disclose applicant's claimed limitation. Examiner respectfully reminds Applicants that during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 U.S.P.Q.2d 1827, 1834 (Fed. Cir. 2004).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US9459697B2
2014-01-15
Dynamic, free-space user interactions for machine control
US20120323521A1
2010-09-29
System and method for recognizing gestures
US9111135B2
2013-06-11
Systems and methods for tracking human hands using parts based template matching using corresponding pixels in bounded regions of a sequence of frames that are a specified distance interval from a reference camera


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        

/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174